Exhibit 10.1

 

HERBST GAMING, INC.

2010 EXECUTIVE INCENTIVE PLAN

 

Plan Objectives

 

In recognition of the current financial position of Herbst Gaming, Inc. and its
wholly-owned subsidiaries (collectively, “HGI” or the “Company”), and given the
goal of improving financial and operating performance, the Company has elected
to adopt the Executive Incentive Plan (the “Incentive Plan”) set forth herein
(and the exhibits attached hereto) for the 2010 calendar year and any subsequent
period(s) as may be determined from time to time by the HGI board of directors. 
Among other things, the Incentive Plan is designed to: i) incentivize each
member of HGI’s executive management team to perform at his / her highest level;
ii) reward members of the executive management team for increasing the value of
the enterprise through improved financial performance; iii) encourage HGI
executives to coordinate and collaborate as a team; and iv) compensate those
members of the executive management team whose workloads have increased, and/or
will increase, substantially due to the Company’s financial restructuring and
turnaround efforts.

 

Plan Participants

 

After a comprehensive review of the HGI management team and the Company’s
organizational structure, 25 executives have been selected to participate in the
Incentive Plan (the “Eligible Executives”).  The Eligible Executives were
selected using various criteria including, but not limited to, the following: i)
the duties and responsibilities assigned to the executive and the degree to
which such duties / responsibilities are critical to the future success of the
organization; ii) the degree to which the executive is likely to have a
meaningful positive impact on the future operating and financial performance of
Company; iii) that the executive does not hold an equity interest (either in the
form of stock, options or warrants) in the Company that would otherwise serve to
incentivize and reward the executive for achieving the desired financial and
operating performance; and iv) the executive agrees to waive (in writing) any
right he/she may have pursuant to an employment agreement (or otherwise) to any
performance-based compensation other than the Incentive Compensation (as defined
below) to which he/she would be entitled pursuant to the Incentive Plan for the
period(s) during which the Incentive Plan is intended to apply.

 

General Overview of the Plan

 

As noted above, the universe of Eligible Executives consists of 25 members of
the HGI management team. The list of Eligible Executives may be expanded at the
Company’s sole discretion. The Eligible Executives as of the date hereof are
referenced at Exhibit 1 attached hereto. In connection with formulating the
Incentive Plan, the Eligible Executives have been grouped into five (5) subsets
based on the level of duties and

 

1

--------------------------------------------------------------------------------


 

responsibilities assigned to each and their potential impact on the future
operating and financial performance of the Company.  The five (5) subsets of
Eligible Executives are as follows:

 

Group 1 consists of Eligible Executives who have the most significant corporate
/ Company-wide responsibilities and have a direct reporting relationship to the
Company’s Chief Executive Officer (hereinafter, the “Group 1 Executives”). There
are four (4) Group 1 Executives, each of whom is specifically identified at
Exhibit 1.

 

Group 2 consists of Eligible Executives who have regional and/or business unit
profit and loss responsibility (hereinafter, the “Group 2 Executives”).  There
are five (5) Group 2 Executives, each of whom is specifically identified at
Exhibit 1.

 

Group 3 consists of General Managers of HGI gaming properties that have in the
past generated and/or are budgeted to generate annual EBITDA in excess of $5
million (hereinafter, the “Group 3 Executives”).(1)  There are three (3) Group 3
Executives, each of whom is specifically identified at Exhibit 1.

 

Group 4 consists of executives at the corporate level who are responsible for
critical corporate / Company-wide functions but whose scope of duties and level
of responsibilities are less than that of the Group 1 Executives (hereinafter,
the “Group 4 Executives”).  There are seven (7) Group 4 Executives, each of whom
is specifically identified at Exhibit 1.

 

Group 5 consists of controllers / finance directors of the larger HGI gaming
properties (or a group of properties within a geographic region) that have in
the past generated and/or are budgeted to generate annual EBITDA in excess of $5
million (hereinafter, the “Group 5 Executives”).  There are six (6) Group 5
Executives, each of whom is specifically identified at Exhibit 1.

 

Each Eligible Executive shall be eligible to earn incremental compensation over
and above his or her base salary (“Incentive Compensation”) based on the group
to which he/she is assigned, performance and the financial results achieved
during the period(s) covered by the Incentive Plan.  The Incentive Compensation
that can be earned under the Incentive Plan ranges from 10% to 75%(2) (as a
percentage of the annual base salary then in effect) depending on the individual
Eligible Executive and the group to which he or she is assigned.  To the extent
an Eligible Executive and the Company have previously entered into an employment
agreement with respect to the executive’s services and such

 

--------------------------------------------------------------------------------

(1) The General Manager positions for the Sands Regency, Terrible’s Las Vegas
and Terrible’s St. Jo have been excluded because the General Managers of such
properties (i.e. Rob Medeiros, Mark Sterbens, Sr. and Craig Travers) have been
assigned to Group 2 due to their respective duties as Regional General Managers.

(2) Represents the “target” Incentive Compensation range for Eligible Executives
assuming such executives meet, but do not exceed, the annual EBITDAR targets (at
the 100% level) for the Company and the relevant geographic regions, business
units and larger gaming properties.  Actual Incentive Compensation earned could
be materially above or below this range depending on performance and /or
financial results achieved.

 

2

--------------------------------------------------------------------------------


 

employment agreement provides for the executive to receive a performance bonus
(or other similar form of incentive compensation), such performance bonus (or
other similar form of incentive compensation) for any period during which the
Incentive Plan is in effect will be determined (and paid) in accordance with the
Incentive Plan in lieu of any other performance-based bonus (or other similar
form of incentive compensation) to which the Eligible Executive may otherwise
have been entitled during such period(s) pursuant to his/her respective
employment agreement; provided, however, the Eligible Executive must execute the
Acknowledgment presented herewith prior to being paid any Incentive Compensation
to which he/she may otherwise be entitled under the Incentive Plan and shall not
be entitled to participate in the Incentive Plan unless such Acknowledgment is
executed by the Eligible Executive and returned to the Company’s General Counsel
by such date(s) as the Company may determine in its sole discretion.  The
Incentive Plan is intended to be in effect for calendar year 2010 unless
otherwise indicated herein or in the exhibits hereto.  Extension of the
Incentive Plan (or some modified version thereof) to any period(s) beyond 2010
is subject to the discretion of the HGI board of directors.  In the event that
the Company materially modifies the operating strategy for one or more of its
properties / business units, the 2010 operating budget(s) for such property(ies)
/ business unit(s) (and HGI on a consolidated basis) are subject to adjustment.
Accordingly, any financial targets referenced in this Incentive Plan and/or the
exhibits hereto are subject to corresponding adjustment.

 

Description of Plan (by Group)

 

Group 1 Executives shall be eligible to earn Incentive Compensation of up to
75%(3) of their respective base salaries as in effect for 2010.  The Incentive
Compensation for Group 1 Executives shall be divided into four
(4) performance-based components which are to be weighted as set forth at
Exhibit 1.  The performance-based components are as follows:

 

Workload Component — Because a substantial portion of the workload associated
with HGI’s financial restructuring and turnaround efforts falls on the shoulders
of the Group 1 Executives and is incremental to their “regular” duties, these
individuals worked exceptionally long hours during 2009 and are expected to
continue to work exceptionally long hours until such time as the Company’s
operating performance and financial position have substantially improved.  In
respect of their significantly increased workloads, Group 1 Executives will
receive a portion of their Incentive Compensation in the form of a temporary
incremental upward adjustment equal to specified percentages (as set forth at
Exhibit 1) of their respective base salaries as in effect during 2010 (the
“Workload Component”).  The Workload Component shall be distributed to the Group
1 Executives in four equal installments payable at the end of each 2010 calendar
quarter.

 

--------------------------------------------------------------------------------

(3) Represents the “target” Incentive Compensation level assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR target (at the 100%
level) for the Company.  Actual Incentive Compensation earned could be
materially above or below this level depending on performance and /or financial
results achieved.

 

3

--------------------------------------------------------------------------------


 

Milestones Component -  Because each Group 1 Executive performs a
mission-critical corporate / Company-wide function(s), a portion (as set forth
at Exhibit 1) of the Incentive Compensation that each Group 1 Executive will be
eligible to earn shall be conditioned upon the Eligible Executive achieving the
significant objective(s), as established for him/her by the Company (the
“Significant Milestones”), on or before the target completion date(s).  The
Significant Milestones and target completion date(s) established with respect to
each Group 1 Executive’s Milestones Component (as defined below) are set forth
at Exhibit 2(A).(4)  By achieving these Significant Milestones by the target
completion dates, Group 1 Executives will significantly contribute to the
success of the Company’s overall plan for improving its financial condition and
operating performance.  Accordingly, a meaningful portion of the Incentive
Compensation that Group 1 Executives will be eligible to earn shall be tied to
the achievement of the Significant Milestones by the target completion date(s).
The component of the Incentive Plan that is conditioned upon an Eligible
Executive achieving the Significant Milestones is hereinafter referred to as the
“Milestones Component.”

 

HGI EBITDAR Component — In order to incentivize Group 1 Executives to maximize
enterprise value by improving HGI’s financial performance, a portion (as set
forth at Exhibit 1) of the Incentive Compensation that Group 1 Executives will
be eligible to earn shall be conditioned upon the Company meeting and/or
exceeding the 2010 annual EBITDAR(5) targets referenced at Exhibit 3 (the “HGI
EBITDAR Component”).

 

HGI Operating Profit Margin Component — In order to incentivize Group 1
Executives to improve the efficiency of HGI’s operations by controlling the cost
structure so as to maintain and/or enhance the operating profit margin,  a
portion (as set forth at Exhibit 1) of the Incentive Compensation that Group 1
Executives will be eligible to earn shall be conditioned upon the Company
achieving an “Operating Profit Margin %”(6) for 2010 at or above the target set
forth at Exhibit 7 (the “HGI Operating Profit Margin Component”); provided,
however, if HGI’s actual EBITDAR for 2010 meets or exceeds the 2010 EBITDAR
budget, the Group 1 Executives shall be deemed to have automatically earned the
HGI Operating Profit Margin Component.

 

--------------------------------------------------------------------------------

(4) With respect to Group 1 Executives, the Significant Milestones were
established by HGI’s board of directors.

(5) EBITDAR is defined as earnings before interest, taxes, depreciation,
amortization, restructuring charges/reorganization items and certain other items
(if any, as deemed appropriate by the Company) which are non-cash and/or
non-recurring.

(6) For purposes of the Incentive Plan, the Operating Profit Margin % shall be
calculated by dividing Operating Profit by Total Revenues (Gross).  Operating
Profit shall be calculated as Total Revenues (Gross) minus Total Operating
Expenses which expenses shall equal the sum of the following expense and
contra-revenue items: i) Promotional Allowances; ii) Cost of Goods Sold; iii)
Participation / Progressive; iv) Space Lease; v) Payroll & Payroll-Related; vi)
Promotion & Advertising; vii) Other Direct Expenses;  viii) Administrative
Expenses; and ix) any other expense(s) / contra-revenue item(s) referenced at
any exhibit attached hereto which contains the relevant Operating Profit Margin
% target.

 

4

--------------------------------------------------------------------------------


 

Group 2 Executives shall be eligible to earn Incentive Compensation up to a
range of 25% to 50%(7) of their respective base salaries as in effect for 2010. 
The Incentive Compensation for Group 2 Executives shall be divided into three
(3) to five (5) performance-based components (depending on the specific Eligible
Executive) which are to be weighted as set forth at Exhibit 1.  The
performance-based components are as follows:

 

HGI EBITDAR Component — In order to incentivize Group 2 Executives to work
together with the objective of maximizing enterprise value by improving HGI’s
overall financial performance, a portion (as set forth at Exhibit 1) of the
Incentive Compensation that Group 2 Executives will be eligible to earn shall be
conditioned upon the Company meeting and/or exceeding the 2010 annual EBITDAR
targets referenced at Exhibit 3.

 

Regional EBITDAR Component — In order to incentivize Group 2 Executives to
maximize the financial performance of the HGI geographic regions / business
units for which they have management oversight responsibility, a portion (as set
forth at Exhibit 1) of the Incentive Compensation that Group 2 Executives will
be eligible to earn shall be conditioned upon their respective geographic
regions / business units meeting and/or exceeding the EBITDAR targets referenced
at Exhibits 4(A) through 4(E) (“Regional EBITDAR Component”).

 

Regional Operating Profit Margin Component — In order to incentivize Group 2
Executives to improve efficiency by managing and controlling the cost structures
so as to maintain and/or enhance the operating profit margins of the HGI
geographic regions / business units for which they have management oversight
responsibility, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that Group 2 Executives will be eligible to earn shall be
conditioned upon their respective geographic regions / business units achieving
Operating Profit Margin %’s for 2010 at or above the targets set forth at
Exhibits 8(A) through 8(E), respectively (the “Regional Operating Profit Margin
Component”); provided, however, if the actual 2010 EBITDAR for any given
geographic region / business unit meets or exceeds the 2010 annual EBITDAR
budget for the respective geographic region / business unit, the Group 2
Executive with managerial oversight responsibility for such geographic region /
business unit shall be deemed to have automatically earned the Regional
Operating Profit Margin Component.

 

Property EBITDAR Component — In order to incentivize those specific Group 2
Executives who also serve in a property general manager capacity (in addition to
their role as a regional general manager) to maximize the financial performance
of

 

--------------------------------------------------------------------------------

(7) Represents the “target” Incentive Compensation range assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR targets (at the 100%
level) for the Company and the relevant geographic regions, business units and
larger gaming properties. Actual Incentive Compensation earned could be
materially above or below this range depending on performance and /or financial
results achieved.

 

5

--------------------------------------------------------------------------------


 

the HGI gaming properties for which they have direct management oversight
responsibility, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that such Group 2 Executives will be eligible to earn shall be
conditioned upon their respective properties meeting and/or exceeding the
EBITDAR targets referenced at Exhibits 4(F) through 4(H) (“Property EBITDAR
Component”).

 

Property Operating Profit Margin Component — In order to incentivize those Group
2 Executives who serve in the capacity of a property general manager (in
addition to their role as a regional general manager) to improve efficiency by
managing and controlling the cost structures so as to maintain and/or enhance
the operating profit margins at the HGI gaming properties for which they have
direct management oversight responsibility, a portion (as set forth at
Exhibit 1) of the Incentive Compensation that such Group 2 Executives will be
eligible to earn shall be conditioned upon their respective gaming properties
achieving Operating Profit Margin %’s for 2010 at or above the targets set forth
at Exhibits 8(F) through 8(H), respectively (the “Property Operating Profit
Margin Component”); provided, however, if the actual 2010 EBITDAR for any given
HGI property meets or exceeds the 2010 EBITDAR budget for the respective gaming
property, the Group 2 Executive(s) with managerial oversight responsibility for
such gaming property shall be deemed to have automatically earned the Property
Operating Profit Margin Component.

 

Group 3 Executives shall be eligible to earn Incentive Compensation of up to
50%(8) of their respective base salaries as in effect for 2010.  The Incentive
Compensation for Group 3 Executives shall be divided into three
(3) performance-based components which are to be weighted as set forth at
Exhibit 1.  The performance-based components are as follows:

 

HGI EBITDAR Component — In order to incentivize Group 3 Executives to work
together with the objective of maximizing enterprise value by improving HGI’s
overall financial performance, a portion (as set forth at Exhibit 1) of the
Incentive Compensation that Group 3 Executives will be eligible to earn shall be
conditioned upon the Company meeting and/or exceeding the 2010 annual EBITDAR
targets referenced at Exhibit 3.

 

Property EBITDAR Component — In order to incentivize Group 3 Executives to
maximize the financial performance of the HGI gaming properties for which they
have management oversight responsibility, a portion (as set forth at Exhibit 1)
of the Incentive Compensation that Group 3 Executives will be eligible to earn
shall be conditioned upon their respective properties meeting and/or exceeding
the EBITDAR targets referenced at Exhibits 5(A) through 5(C).

 

--------------------------------------------------------------------------------

(8) Represents the “target”  Incentive Compensation level assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR targets (at the 100%
level) for the Company and certain of its larger gaming properties.  Actual
Incentive Compensation earned could be materially above or below this level
depending on performance and/or financial results achieved.

 

6

--------------------------------------------------------------------------------


 

Property Operating Profit Margin Component — In order to incentivize Group 3
Executives to improve efficiency by managing and controlling the cost structures
so as to maintain and/or enhance the operating profit margins at the HGI
properties for which they have management oversight responsibility, a portion
(as set forth at Exhibit 1) of the Incentive Compensation that Group 3
Executives will be eligible to earn shall be conditioned upon their respective
gaming properties achieving Operating Profit Margin %’s for 2010 at or above the
targets set forth at Exhibits 9(A) through 9(C), respectively; provided,
however, if the actual 2010 EBITDAR for any given HGI property meets or exceeds
the 2010 EBITDAR budget for any such gaming property, the Group 3
Executive(s) with managerial oversight responsibility for such gaming property
shall be deemed to have automatically earned the Property Operating Profit
Margin Component.

 

Group 4 Executives shall be eligible to earn Incentive Compensation up to a
range of 10% to 40%(9) of their respective base salaries as in effect for 2010. 
The Incentive Compensation for Group 4 Executives shall be divided into one
(1) to four (4) performance-based components (depending on the specific Eligible
Executive) which are to be weighted as set forth at Exhibit 1.  The
performance-based components are as follows:

 

Workload Component — Because HGI’s financial restructuring and turnaround
efforts have substantially increased the workloads of certain Group 4
Executives, and given that the workloads of such executives are not anticipated
to decrease in the near term, certain Group 4 Executives will receive a portion
of their Incentive Compensation in the form of a temporary incremental upward
adjustment equal to specified percentages (as set forth at Exhibit 1) of their
respective base salaries as in effect for 2010.  The Workload Component shall be
distributed to the applicable Group 4 Executives in four equal installments
payable at the end of 2010 calendar quarter.

 

Milestones Component — Because several of the Group 4 Executives perform
mission-critical corporate / Company-wide functions, a portion (as set forth at
Exhibit 1) of the Incentive Compensation that certain Group 4 Executives will be
eligible to earn shall be conditioned upon such Eligible Executives achieving
the Significant Milestones, as established for him/her by the Company, on or
before the target completion date(s).  The Significant Milestones and target
completion date(s) applicable to such Group 4 Executives are set forth at
Exhibit 2(B). By achieving these Significant Milestones, the Group 4 Executives
will contribute to the success of the Company’s overall plan for improving its
financial condition and operating performance.

 

--------------------------------------------------------------------------------

(9) Represents the “target” Incentive Compensation range assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR target (at the 100%
level) for the Company.  Actual Incentive Compensation earned could be
materially above or below this range depending on performance and/or financial
results achieved.

 

7

--------------------------------------------------------------------------------


 

HGI EBITDAR Component — In order to incentivize Group 4 Executives to support
the Company-wide efforts to maximize enterprise value through improving HGI’s
financial performance, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that Group 4 Executives will be eligible to earn shall be
conditioned upon the Company meeting and/or exceeding the 2010 EBITDAR targets
referenced at Exhibit 3.

 

HGI Operating Profit Margin Component — In order to incentivize Group 4
Executives to support the Company-wide efforts to improve the efficiency of
HGI’s operations by managing and controlling its cost structure so as to
maintain and/or enhance the operating profit margins, a portion (as set forth at
Exhibit 1) of the Incentive Compensation that certain Group 4 Executives will be
eligible to earn shall be conditioned upon the Company achieving an Operating
Profit Margin % for 2010 at or above the target set forth at Exhibit 7;
provided, however, if HGI’s actual 2010 EBITDAR meets or exceeds the 2010 EBITDA
budget, such Group 4 Executives shall be deemed to have automatically earned the
HGI Operating Profit Margin Component.

 

Group 5 Executives shall be eligible to earn Incentive Compensation up to
25%(10) of their respective base salaries as in effect for 2010.  The Incentive
Compensation for Group 5 Executives shall be divided into three
(3) performance-based components (depending on the specific Eligible Executive)
which are to be weighted as set forth at Exhibit 1.  The performance-based
components are as follows:

 

Workload Component — Because HGI’s financial restructuring and turnaround
efforts have substantially increased the workloads of the Group 5 Executives,
and given that their workloads are not anticipated to decrease in the near term,
Group 5 Executives will receive a portion of their Incentive Compensation in the
form of a temporary incremental upward adjustment equal to specified percentages
(as set forth at Exhibit 1) of their respective base salaries as in effect for
2010.  The Workload Component shall be distributed to the Group 5 Executives in
four equal installments payable at the end of each 2010 calendar quarter.

 

Property / Regional EBITDAR Component — In order to incentivize Group 5
Executives to help maximize the financial performance of the HGI gaming
properties / regions for which they have financial reporting oversight
responsibility, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that Group 5 Executives will be eligible to earn shall be
conditioned upon their respective properties / regions, as the case may be,
meeting and/or exceeding the EBITDAR targets referenced at Exhibits 6(A) through
6(F).

 

--------------------------------------------------------------------------------

(10) Represents the “target” Incentive Compensation range assuming that actual
EBITDAR meets, but does not exceed, the annual EBITDAR targets (at the 100%
level) for certain of the Company’s geographic regions and/or larger gaming
properties.  Actual Incentive Compensation earned could be materially above or
below this range depending on performance and/or financial results achieved.

 

8

--------------------------------------------------------------------------------


 

Property / Regional Operating Profit Margin Component — In order to incentivize
Group 5 Executives to improve efficiency by managing and controlling the cost
structures so as to maintain and/or enhance the operating profit margins at the
properties / regions for which they have financial reporting oversight
responsibility, a portion (as set forth at Exhibit 1) of the Incentive
Compensation that Group 5 Executives will be eligible to earn shall be
conditioned upon their respective gaming properties / regions achieving
Operating Profit Margin %’s for 2010 at or above the targets set forth at
Exhibits 10(A) through 10(F), respectively; provided, however, if the actual
2010 EBITDAR for any given HGI property / region meets or exceeds the 2010
EBITDAR budget for the respective gaming property / region, the Group 5
Executive(s) with financial reporting oversight responsibility for such gaming
property / region shall be deemed to have automatically earned the Property
Operating Profit Margin Component or Regional Operating Profit Margin Component,
as the case may be.

 

Timing of Incentive Compensation Payments

 

Unless otherwise indicated herein or in the exhibits hereto, Incentive
Compensation owing (if any) to each Eligible Executive pursuant to the Incentive
Plan shall be finally determined and paid to each such Eligible Executive on the
earlier of: i) the closing of the Company’s financial books and records for 2010
and the completion of field work by the Company’s independent public accountants
(“Audit Completion Date”); and ii) March 31, 2011 (“Outside Date”).  The
foregoing notwithstanding, the following timing parameters shall apply: i) Group
1 Executives, Group 4 Executives (to the extent applicable) and Group 5
Executives shall be paid 25% of the full-year amount of their respective
Workload Components at the end of each 2010 calendar quarter; ii) to the extent
applicable, Group 1 Executives and Group 4 Executives shall, within 45 days of
the end of each applicable financial reporting quarter (but in no event later
than the Outside Date in the event that the target completion date is after
December 31, 2010), be paid an amount in respect of the Milestones Component
earned (if any) during such financial reporting quarter; and iii) Group 2
Executives, Group 3 Executives and Group 5 Executives shall, within 45 days of
the end of each financial reporting quarter for calendar year 2010, be paid an
amount in respect of the Regional EBITDAR Component or Property EBITDAR
Component, as the case may be, earned (if any) during such quarter up to the
Maximum Quarterly Payout % (as reflected at Exhibits 4(A) through 4(H), Exhibits
5(A) through 5(C) and Exhibits 6(A) through 6(F), respectively); provided,
however, to the extent the amount of the Regional EBITDAR Component or Property
EBITDAR Component, as the case may be, earned (if any) as measured on an annual
basis exceeds the sum of the quarterly payout amounts received for the year,
such Eligible Executives shall be entitled to an incremental payment equal to
such difference on the earlier of: i) the Audit Completion Date; and ii) the
Outside Date.  Notwithstanding any provision contained herein to the contrary,
the HGI board of directors reserves its right to, at its sole discretion,
accelerate the date of any payment of Incentive Compensation owing under the
Incentive Plan.

 

9

--------------------------------------------------------------------------------


 

Unless terminated without “Cause” (as defined below), the Eligible Executive
must be employed by the Company as of a given payment date in order to earn and
receive payment of any Incentive Compensation due as of such date under the
Incentive Plan; provided, however, any interim amounts paid (prior to
termination of employment) in respect of the Workload Component, Milestones
Component, Regional EBITDAR Component and/or Property EBITDAR Component shall
not be subject to disgorgement unless the Eligible Executive was terminated for
Cause.  To the extent an Eligible Executive commenced employment with the
Company after January 1, 2010 or is terminated without Cause prior December 31,
2010, he or she shall receive a pro rata(11) share of any Incentive Compensation
that the Eligible Executive would otherwise have been eligible to earn under the
Incentive Plan for the 2010 calendar year; provided, however, such amounts of
Incentive Compensation owing (if any) will be determined and paid in accordance
with the timing and other relevant provisions set forth herein.  The forgoing
notwithstanding, the HGI board of directors expressly reserves the right to
withhold and not pay any Incentive Compensation otherwise owing to an Eligible
Executive under the Incentive Plan in the event such Eligible Executive was
subject to any documented (in writing) disciplinary action by the Company during
the period to which the subject Incentive Compensation relates.

 

For purposes of the Incentive Plan, “Cause” shall mean: i) the conviction of, or
judgment against, the Eligible Executive by a civil or criminal court of
competent jurisdiction or the filing of a criminal complaint or information, for
a felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity; ii) the
indictment of the Eligible Executive by a state or federal grand jury of
competent jurisdiction or the filing of a criminal complaint or information for
a felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity; iii) the
confession by the Eligible Executive of embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty, lack of fidelity or that
constitutes a material breach of the Company’s policies and/or procedures; iv)
the payment (or, by the operation solely of the effect of a deductible, the
failure of payment) by a surety or insurer of a claim under a fidelity bond
issued for the benefit of the Company for a loss due to the wrongful act, or
wrongful omission to act, of the Eligible Executive; v) the denial, revocation
or suspension of a license, qualification or certificate of suitability to the
Eligible Executive by any of the Gaming Authorities; and vi) any action or
failure to act by the Eligible Executive that the Company reasonably believes,
as a result of a communication or action by the Gaming Authorities or on the
basis of consultations with its gaming counsel and/or other professional
advisors, will likely cause any of the Gaming Authorities to: (a) fail to
license, qualify and/or approve the Company to own and operate a gaming
business; (b) grant any such licensing, qualification and/or approval only upon
terms and conditions that are unacceptable to the Company; (c) significantly
delay any such licensing, qualification and/or approval process; or (d) revoke
or suspend any existing license.

 

--------------------------------------------------------------------------------

(11) For purposes of this specific provision of the Incentive Plan, the pro
ration of Incentive Compensation earned (if any) shall be calculated based on
the number of calendar days in 2010 during which the Eligible Executive was
employed by the Company divided by 365.

 

10

--------------------------------------------------------------------------------